DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2. Applicant’s arguments filed on 03/01/2021 regarding 35 USC 103 for claims1-8, 10-20 have been considered and are persuasive and claims 1-8, 10-20 are no longer rejected under 35 USC 103. 

3. Claims 2 and 7 are no longer rejected under 35 USC 112b based on Applicant’s arguments. 

4. Claims 1, 2, 3,6,7,21,22 and 25 are still interpreted under 35 USC 112 as disclosed in the non-final rejection mailed on 12/01/2020.

5. Regarding claims 21 and 25 applicant’s arguments filed on 03/01/2021 have been considered but are moot in view of new grounds of rejection and claims 22-24 are objected.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 21 is rejected under 35 USC 103 as being unpatentable over Vestel et al (EP 3340492) in view of Lee et al (US 9287327) and further in view of Maierbacher et al (US 2020/0287661).
Regarding claim 21, Vestel discloses an optical wireless receiver, comprising: a plurality of photoelectric conversion devices configured to convert separate, respective of a plurality of light beams into separate, respective photoelectric conversion signals, the plurality of light beams having different wavelength spectra ;(first photodetector PD1 for converting the first transmission wavelength into first electric signal, second photodetector PD2 for converting the second transmission wavelength into second electric signal and third photodetector PD3 for converting the third transmission wavelength into third electric signal, see figure 2)  

However Vestel does not explicitly disclose wherein at least two photoelectric conversion devices of the plurality of photoelectric conversion devices extend at least partially in parallel in a first direction and at least partially overlap each other in a second direction that is perpendicular to the first direction, wherein the at least two photoelectric conversion devices are configured to convert separate, respective discrete-time signals of a green light beam, a blue light beam, or a red light beam into separate, respective photoelectric conversion signals, wherein at least one photoelectric conversion device 

In a related field of endeavor, Lee discloses wherein at least two photoelectric conversion devices of the plurality of photoelectric conversion devices extend at least partially in parallel in a first direction and at least partially overlap each other in a second direction that is perpendicular to the first direction,(plurality of photoelectric conversion devices 100BT and 100TP where the first device consists of blue and red pixels and the second layer consists of green pixels, wherein the second layer 100TP partially overlaps with the first layer 100BT, see column 5,lines 1-23 and figure 1)  wherein the at least two photoelectric conversion devices are configured to convert separate, respective of a green light beam, a blue light beam, or a red light beam into separate, respective photoelectric conversion signals,(‘R’ indicates a red pixel which generate an electrical signal corresponding to the red wavelengths, ‘B’ indicates a blue pixel which may generate an electrical signal corresponding to blue wavelengths and ‘G’ indicates a green pixel which may generate an electrical signal corresponding to green wavelengths, see column 5,lines 16-23
0 wherein at least one photoelectric conversion device of the plurality of photoelectric conversion devices includes an organic light absorbing material, a quantum dot, or a combination thereof (the second layer 100TP is an organic photodiode to detect a light of third wavelength, see Abstract). (Only one of the limitation is required to be considered by the Examiner). 





    PNG
    media_image1.png
    321
    571
    media_image1.png
    Greyscale

Thus it would be obvious for one of the ordinary skilled in the art before the effective filing date of the invention to combine the overlapping image sensors of Lee with Vestel to have plurality of image sensors independently operating from each other and the motivation is to simultaneously form images at different timings with ease and to provide increased efficiency in switching control.


However the combination of Vestel and Lee does not explicitly disclose a discrete-time signals. 
(the transmission converter 38 receives the input bits of the data and converts them into time discrete signals, see paragraph 82 and figure 3).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filing date of the invention to combine the time discrete signals of Maierbacher with Vestel and Lee to provide samples of the input data signal and the motivation is to provide sampling of the data signal. 

Claim 25 is rejected under 35 USC 103 as being unpatentable over Vestel et al (EP 3340492) in view of Lee et al (US 9287327), further in view of Maierbacher et al (US 2020/0287661) and further in view of Ooki et al (US 9577012).
Regarding claim 25, Vestel and Lee does not explicitly disclose the optical wireless receiver of claim 21, wherein at least one photoelectric conversion device of the plurality of photoelectric conversion devices is configured to convert a discrete-time signal of a light beam belonging to an infrared wavelength spectrum into a particular photoelectric conversion signal, or convert a discrete-time signal of a light beam belonging to an ultraviolet wavelength spectrum into a particular photoelectric conversion signal.
 
In a related field of endeavor, Ooki discloses the optical wireless receiver of claim 21, wherein at least one photoelectric conversion device of the plurality of photoelectric conversion devices is configured to convert of a light beam belonging to an infrared ;(the photodiode 1502 is configured to detect the light in infrared red range, see figure 23) or convert a discrete-time signal of a light beam belonging to an ultraviolet wavelength spectrum into a particular photoelectric conversion signal. (Only one of the limitation is required to be considered by the Examiner).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filing date of the invention to combine the infrared wavelength detection of Ooki with Vestel and Lee to provide photo electric conversion of the received data in the infrared wavelength range and the motivation is to provide wider range on information wavelength conversion. 

However the combination of Vestel, Lee and Ooki does not explicitly disclose a discrete-time signal.

In a related field of endeavor Maierbacher discloses a discrete-time signal (the transmission converter 38 receives the input bits of the data and converts them into time discrete signals, see paragraph 82 and figure 3).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filing date of the invention to combine the time discrete signals of Maierbacher with . 


Allowable Subject Matter
6. Claims 1-8 and10-20 are allowed.

7. The following is an Examiner’s reason for allowance.

8. Regarding claim 1, the closest prior art is Vestel et al (EP 3340492) and Ooki et al (US 9577012). Regarding claim 1, Vestel discloses an optical wireless communication system, (optical wireless communication system, see figure 2;(Equivalent to figure’s 8) comprising: an optical wireless transmitter configured to emit of a first light beam, of a second light beam, and a of a third light beam, the first, second, and third light beams having different wavelength spectra; (first, second and third light emitting diode transmitting light of first, second and third wavelengths by emitting peak transmission wavelength different from each other, see paragraph 38 and figure 2;(Equivalent to Applicant’s figure 8)  and an optical wireless receiver including a first photoelectric conversion device configured to convert of the first light beam into a first photoelectric conversion signal ;(first photodetector PD1 for converting the first transmission wavelength into first electric signal, see figure 2; (Equivalent to Applicant’s figure 8)  a second photoelectric conversion device configured to convert of the second light beam into a second photoelectric conversion ;(second photodetector PD2 for converting the second transmission wavelength into second electric signal, see figure 2 (Equivalent to Applicant’s figure 8)  and a third photoelectric conversion device configured to convert of the third light beam into a third photoelectric conversion signal ;(third photodetector PD3 for converting the third transmission wavelength into third electric signal, see figure 2; (Equivalent to Applicant’s figure 8). Further Ooki et al discloses wherein the second photoelectric conversion device extends at least partially in parallel with the first photoelectric conversion device in a first direction ;(second photo diode 1732 is partially parallel with the first photodiode 1731 in the first (x) direction, see figure 36 as reproduced below; (Equivalent to Applicant’s figure 8) and at least partially overlaps the first photoelectric conversion device in a second direction that is perpendicular to the first direction ;(second photo diode 1732 is partially overlapping with the first photodiode 1731 in the second (y) direction which is perpendicular to the first (x) direction, see figure 36 as reproduced below; (Equivalent to Applicant’s figure 8) and the third photoelectric conversion device extends at least partially in parallel with both the first and second photoelectric conversion devices in the first direction ;(third photo diode 1733 is partially parallel with the first photodiode 1731 and second photodiode 1732 in the first (x) direction, see figure 36 as reproduced below; (Equivalent to Applicant’s figure 8) and at least partially overlaps at least one photoelectric conversion device of the first photoelectric conversion device or the second photoelectric conversion device in the second direction ;(third photo diode 1733 is partially  overlapping with the second photodiode 1732 in the second (y) direction which is perpendicular to the first (x) direction, see figure 36 as reproduced below; (Equivalent to Applicant’s figure 8) wherein at least one photoelectric conversion device of the first photoelectric conversion device, the second photoelectric conversion device, or the third photoelectric conversion device includes an organic light absorbing material ;(each of the photoelectric conversion elements include an organic photoelectric conversion film, see column 3, lines 45,46; (Equivalent to Applicant’s figure 8) a quantum dot, or a combination thereof. (Only one of the limitation is required to be considered by the Examiner) and the motivation is to simultaneously form images at different timings with ease and to provide increased efficiency in switching control.




    PNG
    media_image2.png
    786
    652
    media_image2.png
    Greyscale






9. Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Jin et al (US 2017/0141143) discloses an image sensor including a semiconductor substrate integrated with a photo sensing device, see figure 1a.

b. Yamada et al (US 7650082) discloses free space optical communication by using the white LED, and optical receiver using light detector, see figure 1.

.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636